United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        November 4, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-40709
                           Summary Calendar



PAUL MINIX

                      Plaintiff - Appellant

     v.

WILBUR DIXON, UNIDENTIFIED LINDZEY, UNIDENTIFIED KNEELY,
UNIDENTIFIED CLARK, RITA PARSONS

                      Defendants - Appellees

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 6:02-CV-240
                          --------------------

Before KING, Chief Judge, and DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

     Proceeding pro se and in forma pauperis, Paul Minix, Texas

prisoner # 638154, filed a civil rights complaint pursuant to

42 U.S.C. § 1983 alleging that various prison infirmary officials

had denied him proper medical care and had been indifferent to

his medical needs.    Minix consented to have a magistrate judge

(“MJ”) decide his complaint.    After conducting a Spears**

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                            No. 03-40709
                                 -2-

hearing, the MJ screened Minix’s complaint and dismissed the

complaint as frivolous, citing 28 U.S.C. § 1915A(b).    Minix now

appeals that dismissal.

     A review of the record reveals that Minix was seen promptly

and frequently by the staff of the Gurney Unit infirmary for

his complaints of chest pain and hypertension and was treated

conservatively with aspirin therapy.    The infirmary staff

conducted an EKG test, which suggested a minor abnormality, and

also prescribed Zantac for Minix’s gastro-esophageal reflux

disorder.    Because Minix has not shown that the Gurney Unit

infirmary staff refused to treat him, ignored his complaints,

or intentionally treated him incorrectly, he has not shown that

the MJ abused her discretion in dismissing his complaint as

frivolous.    See Domino v. Texas Dep’t of Criminal Justice,

239 F.3d 752, 756 (5th Cir. 2001); Berry v. Brady, 192 F.3d 504,

506 (5th Cir. 1999); Harper v. Showers, 174 F.3d 716, 718

(5th Cir. 1999).

     Minix seeks to have this court order that he be transferred

to a medical facility whose infirmary is open 24 hours a day.

The remedy sought by Minix is in the nature of mandamus relief,

which is not available to federal courts to direct state

officials in the performance of their duties and functions.

See, e.g., Moye v. Clerk, DeKalb County Superior Court, 474 F.2d
1275, 1275-76 (5th Cir. 1973); 28 U.S.C. § 1361.
                          No. 03-40709
                               -3-

     The district court’s dismissal of Minix’s complaint as

frivolous pursuant to 28 U.S.C. § 1915A(b) counts as a strike

for purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).    Minix is warned that if he

accumulates two more strikes under 28 U.S.C. § 1915(g), he will

not be able to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.

     AFFIRMED; REQUEST FOR MANDAMUS RELIEF DENIED; SANCTION -

WARNING ISSUED.